Citation Nr: 1437838	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Regional Office (RO) in Des Moines, Iowa, that denied service connection for the claimed disability.  

The Board notes that the Veteran also initiated an appeal of the May 2012 denial of service connection for hearing loss; however, in his August 2013 VA Form 9 (substantive appeal) the Veteran indicated that he was only appealing the denial of service connection for tinnitus.  Thus, the hearing loss issue is not in appellate status and will not be addressed any further herein.  See 38 U.S.C.A. § 7015(a) (West 2002).

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran was exposed to loud noise (acoustic trauma) during active service.

2. Symptoms of tinnitus first began in service and have been recurrent since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (dislocated shoulder) ; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus in the late 1960s during active service in the Air Force as an Air Freight Specialist.  He stated that the tinnitus resulted from the noise he was exposed to on a daily basis between July 1968 and July 1969 while he was stationed in Vietnam.  Specifically, he described exposure to noise while loading and unloading cargo while the aircraft's engine was running and while other aircrafts were taxiing in close proximity.  Moreover, the Veteran stated, the jet fighter planes being serviced near the cargo ramp were often tested at high engine speeds and were very loud.  The Veteran specified that he had no ear protection.  The Veteran stated that he has suffered from ringing in his ears since that time, especially when it is extremely quiet.  See the December 2011 statement submitted by the Veteran.  See also the August 2013 VA Form 9.

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1930 (32nd ed. 2012).  Thus, due to its inherently subjective nature, tinnitus is readily capable of even lay diagnosis.  See Charles, supra, at 374.  

Although the service treatment records do not document complaints of tinnitus, the Veteran is competent to describe being exposed to loud noise, such as that caused by aircraft engines.  He is also competent to describe observable symptoms such as ringing in the ears.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  The service records show that the Veteran served with the United States Air Force as an Air Freight Specialist and Air Cargo Specialist.  Service records also show that the Veteran was stationed in Vietnam from July 1968 to July 1969.  For this reason, the in-service injury of acoustic trauma to both ears and reports of ringing in the ears during service is established.

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current tinnitus is related to service.  

At the March 2012 VA hearing loss and tinnitus examination, the Veteran reiterated his exposure to running aircraft engines while he was on active duty in the Air Force.  He also reported that he noticed a ringing in both ears, describing it like "a bad fluorescent light fixture," immediately after his separation from service.  The Veteran stated that he notices the ringing particularly when it is extremely quiet.  The VA audiologist opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is a known symptom associated with hearing loss; however, the examiner did not express an opinion as to whether the tinnitus was related to noise exposure during service.

There is also evidence that weighs against the Veteran's claim for service connection.  The service treatment records do not document any complaints or findings referable to tinnitus, and the separation examination in July 1970 shows that the Veteran reported that he was not experiencing any trouble with his ears or hearing.  Furthermore, in the March 2012 VA hearing loss and tinnitus examination, the Veteran reported that he was exposed to occupational noise throughout his career in construction, although he spent many years of his construction career in an administrative role and not in the laborforce.  Finally, in the same examination, the Veteran reported household noise of occasional chainsaw use and routine non-industrial power tools use.

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current tinnitus is as likely as not due to the Veteran's exposure to excessive noise levels in active service, and whether the tinnitus began during active service.   See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.     


ORDER

Service connection for tinnitus is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


